Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 1-2 and 4-11 are pending.
Claims 1 and 11 are amended.

Response to Remarks:
Regarding 101:
The Applicant’s assertions are not persuasive.  Essentially the Applicant argues that a human mind can accomplish what is set forth in the claims.  However, the Applicant does not specifically say why the human cannot perform the functions of the claims. Moreover, the Applicant does not say what is specific or unique about the additional elements that would circumvent the human mind from being able to perform.  The devices are all functioning in a well-understood, routine, and conventional manner.  The Applicant provides no additional information in the Remarks or the claims to the contrary beyond an assertion stating otherwise.  Thus, the rejection is maintained.

Regarding 103:
The Applicant’s claim has overcome the rejection and the Examiner has indicated allowable subject matter below.  Moreover, the claim limitation of, “a start rules priority storage unit…” with the specific elements and within a relatable reference has not been found by the Examiner. Thus, the rejection is moot. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-2 and 4-11 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 1-2 and 4-11 are directed to the abstract idea of a mental process.
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1 and 11 when “taken as a whole,” are directed to the abstract idea of a mental process. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 11 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…work instruction system… a production progress management device; and a work instruction device, wherein the production progress management device includes a communication unit…a product signal storage unit…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 3-10 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1 and 3-11 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 11 do include various elements that are not directed to the abstract idea.  These elements include, “…work instruction system… a production progress management device; and a work instruction device, wherein the production progress management device includes a communication unit…a product signal storage unit…start rule priority storage unit…guided user interface…”

These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 3-10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 11.




Allowable Subject Matter:


The claims are allowable over the cited prior art of Ninomiya, Lengyel, and Okabayashi. Applicant's reply must either comply with suggested remedies to the outstanding 35 U.S.C. 101 rejections or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 

The closest related prior art not relied on are:
Zargahi (US Pub. No. 2020/0090001): 
Various embodiments, methods and systems for implementing a distributed computing system machine-learning training service are provided. Initially a machine learning model is accessed. A plurality of synthetic data assets is accessed, where a synthetic data asset is associated with asset-variation parameters that are programmable for machine-learning. The machine learning model is retrained using the plurality of synthetic data assets. The machine-learning training service is further configured for executing real- time calls to generate an on-the-fly-generated synthetic data asset such that the on-the-fly-generated synthetic data asset is rendered in real time to preclude pre-rendering and storing the on-the-fly-generated synthetic data asset. The machine-learning training service further supports hybrid-based machine learning training, where the machine learning model is trained based on a combination of the plurality of synthetic data assets, a plurality of non-synthetic data assets, and synthetic data asset metadata associated with the plurality of synthetic data assets.
Cella (US Pub. No. 2021/0358032):
A system for selection and configuration of an automated robotic process includes a media input module structured to receive at least one functional media, a media analysis module structured to analyze the at least one functional media and identify an action parameter; and a solution selection module structured to select at least one component of an AI solution for use in an automated robotic process, wherein the selection is based, at least in part, on the action parameter.
Cella (US Pub. No. 2021/0248514):
A method for selection and configuration of an automated robotic process includes: receiving a temporal biometric measurement of a worker performing a task; receiving a spatial-temporal environmental input provided to the worker; identifying a type of reasoning used when performing the task based, at least in part, on the temporal biometric measurement; selecting a component of an AI solution to replicate the type of reasoning; and configuring the component of the AI solution based on the spatial-temporal environmental input. The biometric measurement may include a set of spatial-temporal imaging data of a brain of the worker and identifying the type of reasoning may include identifying a set of spatial-temporal neocortical activity patterns of the worker and identifying an active area of a neocortex. The selecting the component of the AI solution may be based, at least in part, on the identified active area of the neocortex.
Bal (US Pub. No. 2020/004743):
A method and system for a robotic device comprising a propulsion mechanism to move the robotic device, a sensor, and a processing facility comprising a processor and a memory, the processing facility storing a set of instructions that, when executed, cause the robotic device to scan a service area with the sensor, communicate the scanned data to a remote server-based mapping application, receive a service plan from the remote server-based mapping application, execute the stored service plan, sense an unplanned obstacle in the planned path during the execution of the service plan, enter a local navigation mode and process a development of an alternate path to navigate around the unplanned obstacle, navigate around the unplanned obstacle along the processed alternate path, and return to the planned path after the robotic device navigates around the unplanned obstacle to complete the service plan.
Bal (US Pub. No. 2020/004743):
A method and system for a robotic device comprising a propulsion mechanism to move the robotic device, a sensor, and a processing facility comprising a processor and a memory, the processing facility storing a set of instructions that, when executed, cause the robotic device to scan a service area with the sensor, communicate the scanned data to a remote server-based mapping application, receive a service plan from the remote server-based mapping application, execute the stored service plan, sense an unplanned obstacle in the planned path during the execution of the service plan, enter a local navigation mode and process a development of an alternate path to navigate around the unplanned obstacle, navigate around the unplanned obstacle along the processed alternate path, and return to the planned path after the robotic device navigates around the unplanned obstacle to complete the service plan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623